Citation Nr: 0912453	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-26 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral pes planus.

2.  Entitlement to an evaluation in excess of 30 percent for 
major depressive order.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani



INTRODUCTION

The Veteran served on active duty from December 1979 to 
December 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2004 and July 2007 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which denied 
service connection for bilateral pes planus and denied a 
compensable rating for depression, respectively.  Since that 
time, the RO granted the Veteran a 30 percent rating for his 
depression.  

The Veteran also perfected appeals with regard to claims for 
service connection for disabilities of each knee and 
entitlement to a total rating for compensation based on 
individual unemployability.  These claims were fully granted 
in a rating decision issued in September 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his August 2006 VA Form 9 the Veteran requested a hearing 
before Board personnel at the RO (Travel Board hearing).  
Later that month the RO sent him a letter offering him the 
option of a videoconference hearing, and advising him that if 
he did not respond he would remain on the list of those 
waiting for a Travel Board hearing.  

The Veteran did not respond, but was scheduled for a 
videoconference hearing in February 2009.  At the time the 
hearing was scheduled the Veteran was invited to indicate 
whether he wanted such a hearing, but again did not respond.  

The request for a Travel Board hearing remains pending.  The 
appeal must be remanded to ensure that the Veteran has an 
opportunity for the requested hearing.  38 C.F.R. § 20.700(a) 
(2008).

Accordingly, this case is REMANDED for the following:

The Veteran should be provided an 
opportunity for a Travel Board hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




